IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: ZOSTAVAX (ZOSTER : MDL NO. 2848
VACCINE LIVE) PRODUCTS LIABILITY:
LITIGATION '

 

THIS DOCUMENT RELATES TO:

 

 

NORMA STANTON ; CIVIL ACTION
v' .
MERCK & CO., INC., et al. ; NO. 18~20057
SANDRA MORRIS : CIVIL ACTION
V.
MERCK & CO., INC., et al. ; NO. 18-20059
§§

PRETRIAL ORDER NO.

 

AND NOW, this ’Tt&vday of January, 2019, for the
reasons set forth in the foregoing memorandum, it is hereby
ORDERED that:

(l) The motions of defendants Merck & Co. Inc. and
Merck Sharp & Dohme Corp. to dismiss these actions as to said
defendants for lack of personal jurisdiction are GRANTED Without
prejudice; and

(2) The requests of plaintiffs to transfer these
actions under 28 U.S.C. § 1631 are DENIED.

BY THE COURT:

 

 

 

